Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alber (8,263,898) in view of Takeda et al. (6,462,299) and Yamaguchi et al. (2007/0241083).
Regarding claim 1, Alber discloses a cutting and welding method for welding a tail of a first metal strip to a head of a second metal strip, comprising providing a cutting head 4a on first carriage (the cutting head is on a rail and is movable) movable on a guide extending transversely across the first and second coil strips; providing a welding head 4b on a second carriage movable independently of the first carriage (the welding head is on a rail and is movable independently from the cutting carriage) on the guide transversely across the first and second coil strips, cutting the tail of the first coil strip and the head of the second coil strip and subsequently welding the tail of the first coil strip to the head of the second coil strip by sequentially moving the first and second carriages completely across the first and second coil strips and parking the first and second carriages side-by- side on the guide  (figure 1, column 3 lines 3-41).
Alber does not disclose that the sheets are coils or that there is clamp to clamp the tail and head of the strips.  However, Takeda discloses a cutting and welding apparatus that uses coil strips and clamping jaws 2a, b for holding down the strips (column 1 line 13-28, column 4 lines 42-55).  To one skilled in the art at the time of the invention it would have been obvious to use the apparatus to weld any type of desired metal sheets such as coils.  Coils allow for a continuous sheet to be collected and stored for easy transport.  It would have been obvious to use a clamp to prevent any movement of the sheet during cutting or welding that could be detrimental to the final product.  
Alber does not disclose parking the first and second carriages side-by-side on the guide in a first parking position adjacent and completely beyond first lateral edges of the first and second coil strips; in a second parking position adjacent and completely beyond second lateral edges of the first and second coil strips.  However, Yamaguchi discloses having carriages for cutting that park beyond the end of the workpieces (paragraphs 0090-0093).  To one skilled in the art at the time of the invention it would have been obvious to have parking beyond the lateral edge of the workpiece to make sure the carriages are out of the way of the workpieces when inserting or removing the workpieces to prevent damage to either the apparatus or the material.  While Yamaguchi does not show that the parking is on both sides of the coil strips (just one sides shown in figure 1), it would have been obvious to one skilled in the art at the time of the invention to have parking beyond the lateral edge on both sides because it allows the process to start or end from either side which would cut down on production time by not requiring the carriages to be returned to a starting point. 
Regarding claims 2-3, since Takeda discloses using coils, these limitations are met.  Upstream and downstream are relative terms and can be in either direction depending on your point of view.  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested further comprising providing the cutting head as two spaced apart cutting heads on the first carriage disposed in at fixed positions at predetermined distance from one another in a longitudinal direction of the first and second coils strips and simultaneously cutting the tail of the first coil strip and the head of the second coil strip with respective ones of the two cutting heads.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
The Applicant argues that it is not clear as to why one skilled in the art of Alber would consult Yamaguchi to address a single cutting method providing a selective activation between 2 hybrid-able types of cutting heads based upon a laser cutting head and a plasma cutting head on the shuttles (16, 18).  Yamaguchi cannot be seen as prior art for additional welding purpose, combined with cutting purposes and Applicant’s maintain that a person skilled in the art of cutting and welding metal strips like in Alber (and Takeda) would not find within Yamaguchi a problem solution approach which is mentioned in in pages 6-7 of the current application.  
The Applicant disagrees.  The primary reference Alber was used to show the welding and cutting.  Yamaguchi was simply used as a secondary reference to show that it is know to park beyond a workpiece.  Yamaguchi was not used for the welding/cutting aspect of the claimed invention.  The arguments with respect to pages 6-7 of the current application are moot because they are not commensurate in scope with the claimed invention.  
The Applicant argues that Yamaguchi does not disclose that both plasma/laser heads or their shuttles 16, 18 can be parked together on a same of both sides outside of the strips width.
The Examiner disagrees.  Figure 1 shows both shuttles 16, 18 and their heads outside of the working space 12 that holds the workpieces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735